EXHIBIT 10.1


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT
First Amendment to Second Amended and Restated Loan Agreement, dated the 21st
day of November, 2017, by and among Matthews International Corporation, a
Pennsylvania corporation (the "Borrower"), the Banks (as defined in the Loan
Agreement (as hereinafter defined)), Citizens Bank of Pennsylvania, a
Pennsylvania banking institution, in its capacity as administrative agent for
the Banks (in such capacity, the "Agent"), PNC Bank, National Association, a
national banking association, SunTrust Bank, a Georgia banking corporation,
JPMorgan Chase Bank, N.A., a national banking association, and Wells Fargo Bank,
N.A., a national banking association, each in its capacity as syndication agent
for the Banks (in such capacity, individually and collectively, the "Syndication
Agent"), and Fifth Third Bank, a national banking association, and Bank of
America, N.A., a national banking association, each in its capacity as a
documentation agent for the Banks (in such capacity, individually and
collectively, the "Documentation Agent") (this "First Amendment").
W I T N E S S E T H:
WHEREAS, pursuant to that certain Second Amended and Restated Loan Agreement,
dated April 26, 2016, by and among the Borrower, the Banks party thereto, the
Agent, the Syndication Agent and the Documentation Agent (as may be further
amended, modified, supplemented or restated from time to time, the "Loan
Agreement"), the Banks agreed, among other things, to extend: (i) a revolving
credit facility to the Borrower in an aggregate principal amount not to exceed
Nine Hundred Million and 00/100 Dollars ($900,000,000.00); and (ii) a term loan
in an aggregate principal amount equal to Two Hundred Fifty Million and 00/100
Dollars ($250,000,000.00);
WHEREAS, the Borrower desires to amend certain provisions of the Loan Agreement,
and the Banks and Agent shall permit such amendments pursuant to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.All capitalized terms used herein which are defined in the Loan Agreement
shall have the same meaning herein as in the Loan Agreement unless the context
clearly indicates otherwise.
2.Section 1.01 of the Loan Agreement is hereby amended by deleting the following
definition in its entirety and in its stead inserting the following:
"Swing Line Note" shall mean the Second Amended and Restated Swing Line Note,
dated of even date with the First Amendment Closing Date, made by the Borrower
to the Swing Line Lender in the form of Exhibit "C" attached hereto and made a
part hereof, as amended, modified or supplemented from time to time,





--------------------------------------------------------------------------------

EXHIBIT 10.1


together with all extensions, renewals, refinancings or refundings in whole or
in part.
3.Section 1.01 of the Loan Agreement is hereby amended by inserting the
following definition in its appropriate alphabetical order:
"First Amendment Closing Date" shall mean November 21, 2017.
4.Subsections (a) and (b) of Section 2.02.1 of the Credit Agreement are hereby
deleted in their entirety and in their stead are inserted the following:
(a)    Swing Line Loans. Subject to the terms and conditions and relying upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, the Swing Line Lender may, in its sole and absolute discretion,
make available to the Borrower at any time and from time to time during the
period from the First Amendment Closing Date through and including the Business
Day immediately preceding the earlier of (i) the date upon which the aggregate
unpaid principal balance of the Swing Line Loans become due and payable by
demand or (ii) the Expiry Date, by making Swing Line Loans to the Borrower in
Dollars in an aggregate principal amount not exceeding at any one time
outstanding Fifty Million and 00/100 Dollars ($50,000,000.00) (the "Swing Line
Loan Facility"); provided, however, that the sum of (i) the aggregate principal
amount of the Swing Line Lender's Swing Line Loans outstanding, plus (ii) the
Dollar Equivalent principal amount of all Revolving Credit Loans outstanding of
all the Banks, plus (iii) the aggregate Dollar Equivalent amount of Letters of
Credit Outstanding at any one time shall not exceed the aggregate amount of the
Revolving Credit Facility Commitment as the same may be increased from time to
time pursuant to Section 2.21. If not sooner paid, each Swing Line Loan, all
unpaid interest thereon and all other sums and costs incurred hereunder with
respect to such Swing Line Loan shall be immediately due and payable on the
earlier of (i) thirty (30) Business Days from the date such Swing Line Loan was
made, (ii) demand or (iii) the Expiry Date, without notice, presentment or
demand (unless payable by demand). Within the limits of time and amount set
forth in this Section 2.02.1, and subject to the provisions of this Agreement
including, without limitation, the Swing Line Lender's right to demand repayment
of the Swing Line Loans at any time with or without the occurrence of an Event
of Default, Borrower may borrow, repay and reborrow under this Section 2.02.1.
(b)    Swing Loan Note.    The obligation of the Borrower to repay the unpaid
principal amount of the Swing Line





--------------------------------------------------------------------------------

EXHIBIT 10.1


Loans made to the Borrower by the Swing Line Lender and to pay interest on the
unpaid principal amount thereof will be evidenced in part by the Swing Line Note
of the Borrower. The executed Swing Line Note will be delivered by Borrower to
the Swing Line Lender on the First Amendment Closing Date.
5.Section 5.14 of the Loan Agreement is hereby deleted in its entirety and in
its stead is inserted the following:
5.14    Financial Covenants.
The following financial covenants with respect to the Borrower and its
Subsidiaries, on a Consolidated basis, shall apply:
(a)    Leverage Ratio and Senior Leverage Ratio.
(A)    At any time prior to a Qualified Bond Issuance, the Borrower and its
Subsidiaries shall maintain a Leverage Ratio less than or equal to the ratio set
forth below, in each case for the period equal to the four (4) consecutive
Fiscal Quarters ending on the dates set forth below:
Period Ending
Leverage Ratio
As of December 31, 2017, and as of the last day of each Fiscal Quarter
thereafter through and including September 30, 2018
4.00 to 1.0
As of December 31, 2018, and as of the last day of each Fiscal Quarter ending
thereafter through and including September 30, 2019
3.75 to 1.0
As of December 31, 2019, and as of the last day of each Fiscal Quarter ending
thereafter
3.50 to 1.0



provided, however, on a one-time only basis, at the option of the Borrower
exercised by written notice to the Agent, upon the consummation of a Permitted
Acquisition, the required Leverage Ratio, shall be, as of the end of the Fiscal
Quarter in which such Permitted Acquisition occurs and as of the end of each of
the next three (3) Fiscal Quarters thereafter (a "Pre-Issuance Temporary
Leverage Increase Period"), for the period equal to the four (4) consecutive
Fiscal Quarters then ending, less than or equal to 4.00 to 1.00; and





--------------------------------------------------------------------------------

EXHIBIT 10.1




(B)    at any time after the occurrence of a Qualified Bond Issuance, the
Borrower and its Subsidiaries shall maintain (i) a Leverage Ratio, as of the end
of the Fiscal Quarter in which the Qualified Bond Issuance occurs and as of the
end of each Fiscal Quarter thereafter, for the period equal to the four (4)
consecutive Fiscal Quarters then ending, less than or equal to 4.50 to 1.00 and
(ii) a Senior Leverage Ratio, as of the end of the Fiscal Quarter in which such
Qualified Bond Issuance occurs and as of the end of each Fiscal Quarter
thereafter, for the period equal to the four (4) consecutive Fiscal Quarters
then ending, less than or equal to 3.50 to 1.00; provided, however, on a
one-time only basis, at the option of the Borrower exercised by written notice
to the Agent, upon the consummation of a Permitted Acquisition, (x) the required
Leverage Ratio, shall be as of the end of the Fiscal Quarter in which such
Permitted Acquisition occurs and as of the end of each of the next three (3)
Fiscal Quarters thereafter (a "Post-Issuance Temporary Leverage Increase
Period"), for the period equal to the four (4) consecutive Fiscal Quarters then
ending, less than or equal to 5.00 to 1.00; and (y) the required Senior Leverage
Ratio, shall be as of the end of the Fiscal Quarter in which such Permitted
Acquisition occurs and as of the end of each of the next three (3) Fiscal
Quarters thereafter (a "Temporary Senior Leverage Increase Period"), for the
period equal to the four (4) consecutive Fiscal Quarters then ending, less than
or equal to 4.00 to 1.00.
(b)    Interest Coverage Ratio.
(A) At any time prior to a Qualified Bond Issuance, the Borrower and its
Subsidiaries shall maintain an Interest Coverage Ratio, as of the last day of
each Fiscal Quarter, for the period equal to the four (4) consecutive Fiscal
Quarters then ending, greater than or equal to 4.00 to 1.0; and
(B) at any time after the occurrence of a Qualified Bond Issuance, the Borrower
and its Subsidiaries shall maintain an Interest Coverage Ratio, as of the last
day of the Fiscal Quarter in which the Qualified Bond Issuance occurs and as of
the last day of each Fiscal Quarter thereafter, for the period equal to the four
(4) consecutive Fiscal Quarters then ending, greater than or equal to 3.00 to
1.0.
6.Exhibit "C and Exhibit "D" to the Loan Agreement are each hereby deleted and
in their stead are inserted Exhibit "C" and Exhibit "D" attached hereto.
7.The provisions of Sections 2 through 6 of this First Amendment shall not
become effective until the Agent has received the following, each in form and
substance acceptable to the Agent:





--------------------------------------------------------------------------------

EXHIBIT 10.1




(a)
This First Amendment, duly executed by the Borrower and the Majority Banks;

(b)
payment of all fees and expenses owed to the Agent, the Agent’s counsel and the
Banks in connection with this First Amendment (including, without limitation,
fees payable pursuant to the Agent's Engagement Letter, dated November 1, 2017);

(c)
Consolidated audited statements of income, changes in shareholder's equity and
cash flows of the Borrower and its Subsidiaries for fiscal year 2017 and a
Consolidated audited balance sheet of the Borrower and its Subsidiaries as of
the close of fiscal year 2017 (all in form and substance as required under
Section 5.01(a) of the Loan Agreement; and

(d)
such other documents as may be reasonably requested by the Agent.

8.The Borrower hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Loan Agreement, except any such representations or warranties
made as of a specific date or time, which shall have been true and correct in
all material respects as of such date or time.
9.The Borrower acknowledges and agrees that each and every document, instrument
or agreement which at any time has secured payment of the Borrower's
Indebtedness under the Loan Agreement including, but not limited to, (i) the
Loan Agreement and (ii) the Guaranty Agreements continue to secure prompt
payment when due of the Borrower's Indebtedness under the Loan Agreement.
10.The Borrower hereby represents and warrants to the Banks and the Agent that
(i) the Borrower has the legal power and authority to execute and deliver this
First Amendment; (ii) the officers of the Borrower executing this First
Amendment have been duly authorized to execute and deliver the same and bind the
Borrower with respect to the provisions hereof; (iii) the execution and delivery
hereof by the Borrower and the performance and observance by the Borrower of the
provisions hereof and of the Loan Agreement and all documents executed or to be
executed therewith, do not violate or conflict with the organizational documents
of the Borrower or any Law applicable to the Borrower or result in a breach of
any provision of or constitute a default which would have a Material Adverse
Effect under any other agreement, instrument or document binding upon or
enforceable against the Borrower and (iv) this First Amendment, the Loan
Agreement and the documents executed or to be executed by the Borrower in
connection herewith or therewith constitute valid and binding obligations of the
Borrower in every respect, enforceable in accordance with their respective
terms.
11.The Borrower represents and warrants that (i) no Event of Default exists
under the Loan Agreement, nor will any occur as a result of the execution and
delivery of this First Amendment or the performance or observance of any
provision hereof; (ii) the Schedules attached to and made part of the Loan
Agreement are true and correct as of the date hereof (other than any such
Schedule that is made as of or relates to a specific date or time, in which
case, such





--------------------------------------------------------------------------------

EXHIBIT 10.1


Schedule is true and correct as of such date or time) in all material respects
and there are no material modifications or supplements thereto; and (iii) it
presently has no claims or actions of any kind at law or in equity against the
Banks or the Agent arising out of or in any way relating to the Loan Agreement
or the other Loan Documents.
12.Each reference to the Loan Agreement that is made in the Loan Agreement or
any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Loan Agreement as amended hereby.
13.The agreements contained in this First Amendment are limited to the specific
agreements made herein. Except as amended hereby, all of the terms and
conditions of the Loan Agreement shall remain in full force and effect. This
First Amendment amends the Loan Agreement and is not a novation thereof.
14.This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.
15.This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles or the conflicts thereof. The Borrower hereby
consents to the jurisdiction and venue of the Court of Common Pleas of Allegheny
County, Pennsylvania and the United States District Court for the Western
District of Pennsylvania with respect to any suit arising out of or mentioning
this First Amendment.


[INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

EXHIBIT 10.1


[SIGNATURE PAGE TO FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AGREEMENT]


Attest:                                Matthews International Corporation
By:    /s/ Robert M. Marsh                    By:    /s/ Steven F. Nicola
Name:    Robert M. Marsh                    Name:    Steven F. Nicola
Title:     Vice President and Treasurer                Title:    Chief Financial
Officer and Secretary







--------------------------------------------------------------------------------

EXHIBIT 10.1




[SIGNATURE PAGE TO FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AGREEMENT]






Citizens Bank of Pennsylvania, as Agent and for itself as a Bank
By:    /s/ Carol S. Tabacjar
Name: Carl S. Tabacjar
Title: Senior Vice President




PNC Bank, National Association, as a Bank
By:    /s/ Troy Brown
Name:    Troy Brown
Title:    Senior Vice President




Fifth Third Bank, as a Bank
By:    /s/ Michael Barnett
Name:    Michael Barnett
Title:    Managing Director




HSBC Bank USA, National Association, as a Bank
By:    /s/Ross Graney
Name:    Ross Graney
Title:    Assistant Vice President







--------------------------------------------------------------------------------

EXHIBIT 10.1




The Huntington National Bank, as a Bank
By:    /s/ Michael Kiss
Name:    Michael Kiss
Title:    Vice President




First Commonwealth Bank, as a Bank
By:    /s/ Stephen Orban
Name:    Stephen Orban
Title:    Senior Vice President




First National Bank of Pennsylvania, as a Bank
By:    /s/ Robert Heuler
Name:    Robert Heuler
Title:    Vice President




The Northern Trust Company, as a Bank
By:    /s/ Ashish Bhagwat
Name:    Ashish Bhagwat
Title:    Senior Vice President




MUFG Union Bank, N.A. f/k/a Union Bank, as a Bank
By:    /s/ Maria Iarriccio
Name:    Maria Iarriccio
Title:    Director









--------------------------------------------------------------------------------

EXHIBIT 10.1




Wells Fargo Bank, N.A., as a Bank
By:    /s/ J. Barrett Donovan
Name:    J. .Barrett Donovan
Title:    Senior Vice President




JPMorgan Chase Bank, N.A., as a Bank
By:    /s/ Joon Hur
Name:    Joon Hur
Title:    Vice President




Bank of America, N.A., as a Bank
By:    /s/ Katherine Osele
Name:    Katherine Osele
Title:    Vice President




SunTrust Bank, as a Bank
By:    /s/ Lisa Garling
Name:    Lisa Garling
Title:    Director


TD Bank, N.A., as a Bank
By:    /s/ Craig Welch
Name:    Craig Welch
Title:    Senior Vice President





--------------------------------------------------------------------------------

EXHIBIT 10.1






EXHIBIT “C”
SECOND AMENDED AND RESTATED SWING LINE NOTE
$50,000,000.00    Pittsburgh, Pennsylvania
November 21, 2017
FOR VALUE RECEIVED, the undersigned, Matthews International Corporation, a
Pennsylvania corporation (the "Borrower"), hereby promises to pay to the order
of Citizens Bank of Pennsylvania, a Pennsylvania banking association
("Citizens"), as provided for in the Loan Agreement (as defined below), the
lesser of (i) the principal sum of Fifty Million and 00/100 Dollars
($50,000,000.00) or (ii) the aggregate unpaid principal amount of all Swing Line
Loans made by Citizens to the Borrower pursuant to that certain Second Amended
and Restated Loan Agreement, dated April 26, 2016, by and among the Borrower,
Citizens and other financial institutions listed on the signature pages thereof
(Citizens and such other financial institutions are each a "Bank" and
collectively, the "Banks"), Citizens Bank of Pennsylvania, a Pennsylvania
banking institution, as the administration agent for the Banks (in such
capacity, the "Agent"), and PNC Bank, National Association, a national banking
association, SunTrust Bank, a Georgia banking corporation, JPMorgan Chase Bank,
N.A., a national banking association and Wells Fargo Bank, N.A., a national
banking association, each in its capacity as syndication agent for the Banks, as
amended by that certain First Amendment to Second Amended and Restated Loan
Agreement, dated of even date herewith, by and among the Borrower, the Banks and
the Agent (as such agreement may be further amended, modified, supplemented or
restated from time to time, the "Loan Agreement"). The Borrower hereby further
promises to pay to the order of Citizens interest on the unpaid principal amount
of this Second Amended and Restated Swing Line Note (the "Swing Line Note") from
time to time outstanding at the rate or rates per annum determined pursuant to
Article II of, or as otherwise provided in, the Loan Agreement, and with such
amounts being payable on the dates set forth in Article II of, or as otherwise
provided in, the Loan Agreement.
All payments and prepayments to be made in respect of principal, interest, or
other amounts due from the Borrower under this Swing Line Note shall be payable
at 12:00 noon, Pittsburgh, Pennsylvania time, on the day when due, without
presentment, protest, notice or demand of any kind, all of which are expressly
waived, and an action for the payments shall immediately accrue in accordance
with the Loan Agreement. All such payments shall be made to Citizens at
Citizens' designated office located at 525 William Penn Place, Pittsburgh,
Pennsylvania 15219, in lawful money of the United States of America in
immediately available funds without setoff, counterclaim or other deduction of
any nature.
Except as otherwise provided in the Loan Agreement, if any payment of principal
or interest under this Swing Line Note shall become due on a day that is not a
Business Day, such payment shall be made on the next following Business Day and
such extension of time shall be included in computing interest in connection
with such payment.
This Swing Line Note is one of the Notes referred to in, and is entitled to the
benefits of, the Loan Agreement. Capitalized terms used in this Swing Line Note
that are defined in the Loan





--------------------------------------------------------------------------------

EXHIBIT 10.1


Agreement shall have the meanings assigned to them therein unless otherwise
defined in this Swing Line Note.
This Swing Line Note shall be governed by, and shall be construed and enforced
in accordance with, the Laws of the Commonwealth of Pennsylvania without regard
to the principles of the conflicts of laws thereof. In the event of any Event of
Default or the enforcement by Citizens of its rights hereunder, the Borrower
hereby consents to the jurisdiction and venue of the Court of Common Pleas of
Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of or
mentioning this Swing Line Note.
Citizens may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Swing Line Note to any of the twelve
(12) Federal Reserve Banks organized under Section 4 of the Federal Reserve Act,
12 U.S.C. § 341. No such pledge or enforcement thereof shall release Citizens
from its obligations under any of the Loan Documents.
This Swing Line Note amends and restates that certain First Amended and Restated
Swing Line Note, dated April 26, 2016, made by Borrower to Citizens in the
original principal amount not to exceed Thirty-Five Million and 00/100 Dollars
($35,000,000.00) (the "Prior Note"). This Swing Line Note is issued in
substitution for (and not in discharge of) the indebtedness evidenced by the
Prior Note.
[INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

EXHIBIT 10.1




[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SWING LINE NOTE]


IN WITNESS WHEREOF, and intending to be legally bound hereby, the Borrower has
executed, issued and delivered this Swing Line Note in Pittsburgh, Pennsylvania
on the day and year written above as a document under seal.
ATTEST:                            Matthews International Corporation
By:    /s/ Robert M. Marsh                    By:    /s/ Steven F. Nicola
Name:    Robert M. Marsh                    Name:    Steven F. Nicola
Title:     Vice President and Treasurer                Title:    Chief Financial
Officer and Secretary









--------------------------------------------------------------------------------

EXHIBIT 10.1






EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE
[For the Fiscal Year/Quarter Ended ________, 20__]


The undersigned _____________ of Matthews International Corporation, a
Pennsylvania corporation (the "Borrower"), hereby certifies to the Agent and the
Banks (each as hereinafter defined), pursuant to that certain Second Amended and
Restated Loan Agreement, dated April 26, 2016 (as may be amended, modified,
supplemented or restated from time to time, the "Loan Agreement"; capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the Loan Agreement) by and among the Borrower, the banks party thereto from time
to time (the "Banks"), Citizens Bank of Pennsylvania, a Pennsylvania banking
institution ("Citizens"), in its capacity as administrative agent for the Banks
(Citizens, in such capacity, the "Agent"), and PNC Bank National Association, a
national banking association, SunTrust Bank, a national banking association,
JPMorgan Chase Bank, N.A., a national banking association, and Wells Fargo Bank,
N.A., a national banking association, each in its capacity as a syndication
agent for the Banks, as follows:
1.
CHECK ALL THAT APPLY:

______
The audited annual financial statements of the Borrower and its Subsidiaries
being delivered to the Agent and the Banks with this Compliance Certificate
(a) fairly present the Consolidated financial position of the Borrower and its
Subsidiaries and the results of their operations for the fiscal year set forth
above determined for the Borrower and its Subsidiaries in accordance with GAAP
consistently applied and (b) otherwise comply with the reporting requirements
for such financial statements as set forth in Section 5.01(a) of the Loan
Agreement.



OR


______
The internally prepared quarterly financial statements of the Borrower and its
Subsidiaries being delivered to the Agent and the Banks with this Compliance
Certificate (a) fairly present in all material respects the Consolidated
financial position of the Borrower and its Subsidiaries and the results of their
operations for the Fiscal Quarter set forth above and for the portion of the
fiscal year to the end of such Fiscal Quarter, Consolidated for the Borrower and
its Subsidiaries in accordance with GAAP (subject to normal and recurring
year-end audit adjustments) applied in a manner consistent with the most recent
audited financial statements of the Borrower and its Subsidiaries furnished to
the Agent and the Banks and (b) otherwise comply with the reporting requirements
for such financial statements as set forth in Section 5.01(b) of the Loan
Agreement.






--------------------------------------------------------------------------------

EXHIBIT 10.1




2.
No Event of Default or Potential Default exists on the date hereof.

[NOTE: If any of the above events has occurred or is continuing, set forth on an
attached sheet the nature thereof and the action which the Borrower has taken,
are taking or propose to take with respect thereto.]


3.
Maximum Leverage Ratio (Section 5.14(a)).

(IF APPLICABLE)(A) At any time prior to a Qualified Bond Issuance, the Leverage
Ratio is _________ to 1.0 for the four (4) consecutive Fiscal Quarters of the
Borrower and its Subsidiaries ending on the last day of the Reporting Quarter,
which is not greater than the permitted ratio set forth below for the applicable
Reporting Quarter, in each case for the period equal to the four (4) consecutive
Fiscal Quarters ending on the dates set forth below:
Period Ending
Leverage Ratio
As of December 31, 2017, and as of the last day of each Fiscal Quarter
thereafter through and including September 30, 2018
4.00 to 1.0
As of December 31, 2018, and as of the last day of each Fiscal Quarter ending
thereafter through and including September 30, 2019
3.75 to 1.0
As of December 31, 2019, and as of the last day of each Fiscal Quarter ending
thereafter
3.50 to 1.0



; provided, however, on a one-time only basis, at the option of the Borrower
exercised by written notice to the Agent, upon the consummation of a Permitted
Acquisition, the required Leverage Ratio shall be, as of the end of each Fiscal
Quarter during the Pre-Issuance Temporary Leverage Increase Period, in each case
for the four (4) consecutive Fiscal Quarters then ending, less than or equal to
4.00 to 1.00.
(IF APPLICABLE) (B) At any time after the occurrence of a Qualified Bond
Issuance, (i) the Leverage Ratio is _________ to 1.0 for the four (4)
consecutive Fiscal Quarters of the Borrower and its Subsidiaries ending on the
last day of the Reporting Quarter, which is not greater than the permitted ratio
of 4.50 to 1.00 calculated as of as the end of the Fiscal Quarter in which the
Qualified Bond Issuance occurs and as of the end of each Fiscal Quarter
thereafter; and (ii) the Senior Leverage Ratio is _________ to 1.0 for the four
(4) consecutive Fiscal Quarters of the Borrower and its Subsidiaries ending on
the last day of the Reporting Quarter, which is not greater than the permitted
ratio of 3.50 to 1.00 calculated as of as the end of the Fiscal Quarter in which
the Qualified Bond Issuance occurs and as of the end of each Fiscal Quarter
thereafter; provided, however, on a one-





--------------------------------------------------------------------------------

EXHIBIT 10.1


time only basis, at the option of the Borrower exercised by written notice to
the Agent, upon the consummation of a Permitted Acquisition, (x) the required
Leverage Ratio shall be, as of the end of each Fiscal Quarter during the
Post-Issuance Temporary Leverage Increase Period, in each case for the period
equal to the four (4) consecutive Fiscal Quarters then ending, less than or
equal to 5.00 to 1.00; and (y) the required Senior Leverage Ratio, shall be as
of the end of each Fiscal Quarter during the Temporary Senior Leverage Increase
Period, in each case for the period equal to the four (4) consecutive Fiscal
Quarters then ending, less than or equal to 4.00 to 1.00.
4.
Minimum Interest Coverage Ratio (Section 5.14(b)).

(IF APPLICABLE) (A) At any time prior to a Qualified Bond Issuance, the Interest
Coverage Ratio is _________ for the four (4) consecutive Fiscal Quarters of the
Borrower and its Subsidiaries ending on the last day of the Reporting Quarter,
which is not lower than the permitted ratio of 4.00 to 1.0.
(IF APPLICABLE) (B) At any time after the occurrence of a Qualified Bond
Issuance, the Interest Coverage Ratio is _________ for the four (4) consecutive
Fiscal Quarters of the Borrower and its Subsidiaries ending on the last day of
the Reporting Quarter, which is not lower than the permitted ratio of 3.00 to
1.0.
5.
The calculations used in connection with the above financial covenants are
attached to this Compliance Certificate, including without limitation, the
calculations and such other supporting evidence as reasonably necessary to
determine the Net Savings included in the calculation of EBIT, all in reasonable
detail.

[INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

EXHIBIT 10.1




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate to
be effective the ____ day of ________, 20___, as a document under seal.


WITNESS:                            Matthews International Corporation
By:                (SEAL)
Name:    
Title:    











